DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9 and 11-19 allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1 and 14, the inclusion of limitation, “the anchoring part (4.1-4.6) is embodied as a tongue which projects from the base body (2) in an edge region of the base body (2) and which has a first extent -2-7346098.1Applicant: Franke Technology and Trademark LtdApplication No.: 17/268,662section (4.6a) which adjoins the edge region, and a second extent section (4.6b) which adjoins the first extent section, wherein the tongue in the first extent section (4.6a) extends away from the base body (2), approximately perpendicularly with respect thereto, and in the second extent section (4.6b) extends back again to the base body (2); and a multiplicity of anchoring parts (4.1 - 4.6) are provided which differ with respect to at least one of an angle (a) between the first extent section (4.6a) and the second extent section (4.6b) or with respect to a dimension of the first extent section (4.6a),” along with other claim language was not found or fairly taught by the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/5/2022